Title: To Thomas Jefferson from David Humphreys, 7 October 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
Gibralter Octr. 7th. 1793.

I wrote to you, under yesterday’s date, letters to be forwarded by four different conveyances, containing information that a Truce for twelve months was concluded between Portugal and Algiers; and that a Fleet of eight Algerine Cruizers had gone through the Streights into the Atlantic.
I observed in a Postscript, that I should afterwards explain by whose instrumentality the Truce was made. I have now to inform you it was effected by Mr. Logie, Consul of G. Britain at Algiers: but I am very happy to add, there are strong circumstances to induce me to believe, it was without the authority or even knowledge of his own Court—from which (I am most credibly assured) he has not received any direct official communications for fourteen months past … this was owing to his having been recalled, and a Successor appointed for that residence. By what I have learned in a confidential manner, from good authority, Mr. Logie wishes to remain at Algiers until the final negotiation between that Regency and Portugal be concluded.
The strong easterly wind, called the Levanter, has prevented the Portuguese Convoy, mentioned in my late letters, from proceeding any distance up the Mediterranean. The same cause still detains the English ships with Troops on board in this harbour, tho’ a second vessel has arrived with Dispatches from Lord Hood to accelerate their departure. In consequence of this last arrival, some more Artillerists, with field Artillery, have been detached from this Garrison—and Genl. O’Hara (the Leiutenant Governor) is going to take the Chief Command at Toulon.
By yesterday’s mail we have nothing but an account of the Duke of York’s repulse with the loss of his Cannon and Baggage—and a 
 
considerable advantage gained by the Spaniards over the French near Perpignan. With sentiments of great respect & esteem I have the honour to be Sir Your most obedient & most humble Servant

D. Humphreys


P.S. I shall prosecute my former Plan of proceeding to Alicant, the moment the wind will permit.

